

Exhibit 10.21


AMBER ROAD, INC.
2012 Omnibus Incentive Compensation Plan
Employee Performance Shares Award Agreement (Replacement)
Amber Road, Inc., a Delaware corporation (the “Company”), hereby awards
[______________] (the “Grantee”) [_______] performance shares (the “Performance
Shares”) as of [_______ ___, 2017 (the “Grant Date”), subject to the terms and
conditions set forth in this Performance Shares Award Agreement (the “Award
Agreement”) and the Company’s 2012 Omnibus Incentive Compensation Plan.
1.General. The Performance Shares are granted to the Grantee under the Company’s
2012 Omnibus Incentive Compensation Plan, as amended and restated March 10, 2017
(the “Plan”). All of the applicable terms, conditions and other provisions of
the Plan are incorporated by reference herein. Capitalized terms used in this
Award Agreement but not defined herein shall have the same meanings as in the
Plan. If there is any conflict between the provisions of this document and
mandatory provisions of the Plan, the provisions of the Plan govern. This Award
Agreement shall also be subject to the rules and regulations under the Plan
adopted from time to time by the Committee and the decisions and determinations
of the Committee shall be final and binding.
2. Nontransferability. The Grantee may not transfer the Performance Shares or
any rights hereunder to any third party. Any purported transfer or encumbrance
in violation of the provisions of this Paragraph 2, shall be void ab initio, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such Performance Shares.
3. Vesting and Forfeiture. Subject to Paragraph 4 below, the percentage of the
Grantee’s Performance Shares that vest (the “Vested Percentage”) will be the
percentage indicated in the table below based on the Committee approved Adjusted
EBITDA of the Company on a consolidated basis for fiscal year [____] if the
Grantee remains in continuous employment with the Company (or any of its
Subsidiaries) through the date the Committee certifies the Adjusted EBITDA for
fiscal year [____] and authorizes the issuance of Performance Shares to the
Grantee pursuant to this Award Agreement (the “Determination Date”). The
Determination Date will not occur until after the Company releases its Form 10-K
for fiscal year [____].
Fiscal Year [___] Adjusted EBITDA ($ millions)
Vested Percentage
Equal to or greater than $[___]
[___]%
Greater than $[___], but less than $[___]
[_]:1 accelerator
$[___]
100%  
Greater than $[___], but less than $[___]
[_]:1 decelerator
$[___] or less
0%  

 
The threshold, target and cap for the Vested Percentage are a respective
Adjusted EBITDA of $[___] ([___]% of target), $[___] ([___]% of target) and
$[___] ([___]% of target). If Adjusted EBITDA for fiscal year [___] exceeds
$[___], but is less than $[___], or if Adjusted EBITDA for fiscal year [___]
exceeds $[___] but is less than $[___], the Vested Percentage will be determined
by accelerator / decelerator interpolation. The Grantee will forfeit all of
his/her Performance Shares and the Grantee will not be entitled to receive any
Shares in settlement of such Performance Shares if the Grantee ceases to be
employed by the Company or any of its Affiliates at any time prior to the
Determination Date or if the Company’s Adjusted EBITDA for fiscal year [___] is
$[___] or less. If a Change in Control occurs prior to the Determination Date,
the Committee may, as set forth in Section 3.4 of the Plan, authorize issuance
of Performance Shares either (i) pro rata based on the elapsed period of time
within the specified performance period, or (ii) actual performance through the
date on which the Change in Control is consummated.

1



--------------------------------------------------------------------------------



4. Adjustments. In addition to any adjustment to the number of Performance
Shares pursuant to Section 4.2(a) of the Plan, in the event of any corporate
acquisitions or dispositions by the Company or any of its subsidiaries (whether
by means of a merger or consolidation, by purchase or sale of stock or assets or
by spinoff or any similar transaction) that occurs after the Grant Date (a
“Corporate Transaction”), the Committee may, in its sole and absolute
discretion, adjust the Adjusted EBITDA objectives or exclude Adjusted EBITDA
from any entity or business acquired by the Company in a Corporate Transaction
or otherwise increase or decrease the number of Shares issued upon settlement of
the Performance Shares to reflect the impact that such Corporate Transaction may
have on the Company’s Adjusted EBITDA for fiscal year [___].
5. Settlement. On or as soon as practicable after the Determination Date, the
Company shall settle the Performance Shares granted herein by issuing to the
Grantee the number of Shares equal to the number of Performance Shares granted
hereunder multiplied by the Grantee’s Vested Percentage, rounded down to the
next whole Share.
6. Miscellaneous.
(a) Written Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Award Agreement to the extent that the amendment is applicable
hereto. This Award Agreement shall be binding upon the heirs, executors,
administrators and successors of the Company and the Grantee. No amendment or
alteration of this Award Agreement that may impose any additional obligation
upon the Company shall be valid unless expressed in a written instrument duly
executed in the name of the Company. Except as provided in Paragraph 4, no
amendment, alteration, suspension or termination of this Award Agreement that
may materially impair the rights of the Grantee with respect to the Performance
Shares shall be valid unless expressed in a written instrument executed by the
Grantee.
(b) No Promise of Employment. Neither this Award Agreement nor the Performance
Shares granted hereunder shall constitute or be evidence of any agreement or
understanding, express or implied, that the Grantee has a right to continue as
an employee of the Company or any Affiliate for any period of time, or at any
particular rate of compensation.
(c) Governing Law. The validity, construction, and effect of this Award
Agreement shall be determined in accordance with the laws (including those
governing contracts) of the state of Delaware, without giving effect to
principles of conflicts of laws, and applicable United States federal law.
(d) Unfunded Obligations. The grant of the Performance Shares and any provision
for distribution of Shares in settlement of the Grantee’s Performance Shares
granted hereunder shall be by means of bookkeeping entries on the books of the
Company and shall not create in the Grantee any right to, or claim against any,
specific assets of the Company, nor result in the creation of any trust or
escrow account for the Grantee. With respect to the Grantee’s entitlement to any
distribution hereunder, the Grantee shall be a general creditor of the Company.
(e) Tax Withholding. The Grantee shall make such arrangements with the Company
as may be necessary to satisfy applicable tax withholding obligations in
accordance with Section 18.1(a) of the Plan.
(f) Shareholder Rights. The Grantee and any beneficiary shall not have any
rights with respect to Shares (including voting rights) covered by this Award
Agreement prior to the settlement of the Performance Shares and distribution of
the Shares as specified herein.
IN WITNESS WHEREOF, AMBER ROAD, INC. has caused this Award Agreement to be
executed by the undersigned duly authorized officer.
AMBER ROAD, INC.




By: 
Name:  

2



--------------------------------------------------------------------------------



Title: 
3

